Reasons For Allowance
Claims 7 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest an analog-to-digital converter comprising: a first comparison circuit being configured to compare, at each of the voltage comparators, reference voltages respectively assigned to the voltage comparators with the held voltage to output 2.sup.K+2 voltage comparison results; a latch circuit configured to latch the voltage comparison results to generate a thermometer code indicating x target approximate voltage ranges (where x is an integer of 1 to 2.sup.K) including the held voltage among 2.sup.K preset approximate voltage ranges; a second comparison circuit including m 2.sup.K time comparison circuits (where m is an integer of 1 to 2.sup.K) corresponding to the target approximate voltage ranges, respectively, the second comparison circuit being configured such that a target time comparison circuit corresponding to the target approximate voltage range among the time comparison circuits is configured to compare a comparison operation time difference included in voltage comparison results, among the voltage comparison results output from the first comparison circuit, regarding two adjacent approximate voltage ranges that are vertically adjacent to the target approximate voltage range with 2.sup.L reference times (where L=N-K) corresponding to 2.sup.L specific voltage ranges and generate a target binary code of L bits indicating a target specific voltage range including the held voltage within the target approximate voltage range from 2.sup.L obtained time comparison results to output full binary codes of L.times.2.sup.K bits that combine non-target binary codes of L bits output from 2.sup.K-1 time comparison circuits other than the target time comparison circuit and the target binary code; and an output circuit configured to generate upper K-bit binary data of a converted digital output of N bits based on the thermometer code output from the latch circuit and generate lower L-bit binary data of the converted digital output based on the full binary codes output from the second comparison circuit..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845